"WiNslow, J.
Many exceptions are preserved in the record to rulings made upon the trial, but as they do not affect the question which we deem decisive of the case, it will be unnecessary to notice them. By their answers to questions 10, 11, and 12 of the special verdict, the jury found that the plaintiff, although warned by the foreman of the pit, when the car started, to turn around and mind the cable, rode from the turntable to the place of the accident with his back to the rope, and was in this position when the board struck him. These facts are found without error. They dispose of the case, because they convict the plaintiff of contributory negligence. He was almost seventeen years of age. He had worked in the yard two previous seasons. He knew that whatever dangers there were in the operation of the car were such as were in some way connected with the rope, and he persistently refused to look at the rope, or look *348in the only direction from, which danger might come, although expressly warned to do so. If this be not contributory negligence, we should not know where to look for it. We have carefully examined the record, and find these answers of the jury to have been based upon entirely sufficient evidence. Nor do we find any errors either in the rulings upon evidence or in the instructions of the court which' can affect these answers. They are, therefore, verities in the case, and are decisive against any recovery by the plaintiff..
However, even if the case were not disposed of by these findings, it would still be disposed of adversely to the plaintiff by the fact that no negligence on the part of the defendant was proven. The negligence charged was (1) failure toward the plaintiff of the dangers; (2) leaving loose boards-between the rails; and (3) providing no sufficient platform for the plaintiff to stand upon. The plaintiff’s own evidence shows, that the plaintiff had fully as much knowledge of any dangers which might be anticipated from the roj)e as any one, and further the verdict finds that he was cautioned to watch the rope upon this very trip. The evidence fails to show that, the width of the platform aided in any way in producing the injury, and the answers to the first three questions of the verdict show that there was no negligence in the securing of the boards between the rails. We have found no erroneous, rulings which call for a new trial upon either of these points. These considerations render it unnecessary to discuss the various rulings in detail.
By the Court.— Judgment affirmed.